Title: To George Washington from William Young, 11 May 1789
From: Young, William
To: Washington, George

 

Sire,
New Brunswick, State New Jerseythe 11th of May 1789

Encouraged by the good Wishes and Persuasions of my fellow Citizens, I presume to address your Excellency, and to offer myself as a Candidate for the Collectorship of this State; my Conduct and Character as a Citizen is well known; and I trust will bear the most strict Investigation, for which, and with respect to the Abilities necessary for the Office, I humbly beg leave to refer your Excellency to my Friends, the Hon’ble Mr Paterson, senator from this state, General Stephen Moylan and any of the respectable Merchants of New York and this state, from whom I am offer’d written Testimonials if necessary, I forbear, however, troubling your Excellency with those at present, and if you should be pleased to appoint me, my utmost Abilities shall be exerted for the faithful Discharge of the Duties of the Office. I have the Honor to be with the most profound Respect sire Your Excellency’s most devoted and most obedient Servant

William Young

